Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-13 in the reply filed on June 24th, 2021 is acknowledged. Non-elected invention of Group II, claims 14-25 have been withdrawn from consideration.  Claims 1-25 are pending.
Action on merits of Group I, claims 1-13 as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 06th, 2020 and October 15th, 2020 have been considered by the examiner.

Drawings
The drawings filed on 10/17/2019 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites: “A camera comprising a plurality of image sensors of claim 5”.  The intended use of the plurality of image sensors claim 5 in a camera fails to further limit the device of claim 7. 
Claim 13 recites: “A microwave filter comprising the 3D scattering structure of claim 1”. The intended use of the structure in claim 1 in a microwave filter fails to further limit the device of claim 13. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saddek (IEEE TRANSACTIONS ON ANTENNAS AND PROPAGATION, Vol. 62, No. 10, October 2014, hereinafter as Sadd) in view of Tearney (US 2011/0237892, hereinafter as Tear ‘892).
Regarding Claim 1, Sadd teaches a three-dimensional (3D) scattering structure formed into a set 3D pattern based on one or more set target functions, wherein the 3D scattering structure is configured to: receive electromagnetic waves (see abstract).
Thus, Sadd is shown to teach all the features of the claim with the exception of explicitly the limitation: “scatter the electromagnetic waves to provide the one or more set target functions”.  
However, Tear ‘892 teaches scatter the electromagnetic waves to provide the one or more set target functions (see Fig. 3 and claim 1).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sadd by scattering the electromagnetic waves to 

Regarding Claim 2, Sadd teaches the set 3D pattern is produced using a combination of two-dimensional (2D) dielectric structures, and wherein each stacked layer comprises: a dielectric layer above a substrate; and a 2D pattern on the dielectric layer, the 2D pattern comprising an etched-away 2D structure in accordance with the one or more set target functions (see Fig. 1 and pp. 5201, col. 2, the last paragraph).  

Regarding Claim 3, Tear ‘892  teaches the one or more target functions are based on sorting the electromagnetic waves into one or more target areas and wherein the sorting is performed according to 1) one or more wavelengths, 2) one or more polarizations, 3) an incident angle of the electromagnetic waves, 4) spatial distribution, or a combination thereof (see Fig. 3 and claim 1).  

Regarding Claim 4, Tear ‘892 teaches the one or more wavelengths comprises wavelengths corresponding to colors red (300), green (305), and blue (310) (see para. [0035]).

Regarding Claim 5, Tear ‘892 teaches the one or more target areas comprises one or more pixels (see para. [0051]).  



Regarding Claim 7, Tear ‘892 teaches a camera (see para. [0033] and [0051]).

Regarding Claim 8, Sadd teaches each layer of the plurality of layers is L x L and thickness di (see pp. 5201, 5202 and 5205).
Thus, Sadd and Tear ‘892 are shown to teach all the features of the claim with the exception of explicitly the limitation: “each layer of the plurality of layers is 2 µm by 2 µm with a thickness of 400 nm”.  
However, it has been held to be within the general skill of a worker in the art to select a dimension of each layer (e.g. length, width and thickness) on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale




Regarding Claim 10, Sadd and Tear ‘892 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the dielectric layer comprises TiO2 and the substrate comprises SiO2”. 
However, it has been held to be within the general skill of a worker in the art to select a materials (e.g. TiO2 and SiO2) for the dielectric layer and substrate on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding Claim 11, Tear ‘892 teaches the structure made of fused silica (see para. [0040])
Furthermore, it has been held to be within the general skill of a worker in the art to select a materials (e.g. a porous polymer cube or a cluster of silicon particles embedded in a silica matrix) for the 3D scattering structure on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding Claim 12, Tear ‘892 teaches the structure made of fused silica (see para. [0040]).
Furthermore, it has been held to be within the general skill of a worker in the art to select a materials (e.g. a material transparent at visible frequencies material) for the 3D scattering In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding Claim 13, Sadd and Tear ‘892 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a microwave filter”.
However, it has been held to be within the general skill of a worker in the art to have microwave filter comprising the 3D scattering structure on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Tearney et al. (US 2008/0013960 A1)			
Tearney et al. (US 2007/0233396 A1)
Fischman et al. (US 2003/0082105 A1)		
Casscells et al. (US 2003/0028114 A1)
Fatelay et al. (US 2002/0057431 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829